                                                               USDCSDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC #: _ ___,._....J--..'......./-1....c.
SOUTHERN DISTRICT OF NEW YORK
-- --- --- --- --- --- --- --- --- --- --- --- -         X
                                                               DATE Fl.LED:.

UNITED STATES OF AMERICA
                                                              CONSENT PRELIMINARY
               - V. -                                         ORDER OF FORFEITURFJ
                                                              MONEY JUDGMENT
JOEL MARGULIES,
                                                              S2 17 Cr. 638 (JSR)
                        Defendant.

------------------------------------                    X


               WHEREAS,         on or about December 19, 2018, JOEL MARGULIES                             (the

''Defendant"), was charged in an eight-cotu1t Superseding Indictment S2 17 Cr. 638 (JSR) (the

''Indictment") with conspiracy to commit wire fraud, in violation ofTitle 18, United States Code,

Section 1343 (Cotu1t One); wire fraud, in violation ofTitle 18, United States Code, Sections 1343

and 2 (Cotu1t Two); aggravated identity theft, in violation ofTitle 18, United States Code, Sections

1028A and 2 (Cotu1t Three); conspiracy to commit securities fraud and wire fraud, in violation of

Title 15, United States Code, Sections 78j(b) and 78ff (Cotu1t Four); securities fraud, in violation

ofTrt:le 15, United States Code, Sections 78j(b) and 78ff (Cotu1t Five); wire fraud, in violation of

Title 18, United States Code, Sections 1343 and 2 (Cotu1t Six); conspiracy to distribute and possess

with intent to distribute cocaine, in violation of Title 21, United States Code, Section 846 (Cotu1t

Seven); illegally transferring a firearm to an out-of-state resident, in violation of Title 18, United

States Code, Sections 922(a)(5), 924(a)(l)(D) and 2 (Cotu1t Eight);
                                                                              .
               WHEREAS, the Indictment included a forfeiture allegation as to Cotu1ts One, Two,                  -
Four, Five, and Six, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 98l(a)(l)(C) and Title 28, United States Code, Section 2461,ofany and all property

constituting, or derived from, any proceeds obtained, directly or indirectly, as a result of the
offenses charged in Counts One, Two, Four, Five, and Six of the Indictment, and any and all ,

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of; the offense charged in Counts One, Two, Four, Five, and Six of the Indictment;

                  WHEREAS, on or about August 14, 2019, the Defendant was convicted, after a

jury   tnai   on Counts One through Six and Eight of the Indictment;

                  WHEREAS, on or about August 15, 2019, the Defendant entered a plea of guilty

to Count Seven of the Indictment;

                  WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $108,983.00 in United States currency, of which $18,545.00 in United States currency

represents the proceeds traceable to the offenses charged in Counts One and Two of the Indictment

that the defendant personally obtained, for which the defendant is jointly and severally liable with

co-defendant Lisa Bershan to the extent a forfeiture money judgment is entered against Bershan

in this case, and the remaining $90,438.00 in United States currency represents the proceeds

traceable to the offenses charged in Counts Four, Five, and Six of the Indictment that the defendant

personally obtained, for which the defendant is jointly and severally liable with co-defendants Lisa

Bershan and Barry Schwartz, to the extent forfeiture money judgements are entered against

Bershan and/or Schwartz in this case; and

                  WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One, Two, Four, Five, and

Six of the Indictment that the Defendant personally obtained cannot be located upon the exercise

of due diligence;
.




                   IT IS HEREBY STIPULATED AND AGREED, by and between the United States

    of America, .by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

    Attorney Christine Magdo of collllSel, and the Defendant, and his collllSel, Brent Horst, Esq., that:

                   1.      As a result of the offenses charged in Counts One, Two, Four, Five, and Six

    of the Indictment, of which the Defendant was found guilty, a money judgment in the amount of

    $108,983.00 in United States currency (the ''Money Judgment''), representing the proceeds

    traceable to the offenses charged in Counts One, Two, Foll', Five, and Six of the Indictment that

    the defendant personally obtained, shall be entered against the Defendant,· for which the Defendant

    shall be jointly and severally liable with co-defendant Lisa Bershan up the amount of $18,545.00

    in United States currency, to the extent a forfeittn'e money judgment is entered against Bershan in
                                                                              ,.
    this case, and shall further be jointly and severally liable with Lisa Bershan and Barry Schwartz

    up to the amount of $90,438 in United States currency, to the extent a forfeiture money judgement

    are entered against Bershan and/or Schwartz in this case.

                   2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

    Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JOEL

    MARGULIES, and shall be deemed part of the sentence of the Defendant, and shall be included

    in the judgment of conviction therewith.

                   3.     All payments on the outstanding Money Judgment shall be made by postal

    money order, bank or certified check, made payable to the ''United States Marshals Service" and

    delivered by mail to the United States Attorney's Office, Southern District of New York, Attn:

    Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's Pla:za, New

    York, New York 10007 and shall indicate the Defendant's name and case number.
               4.      The United States Marshals Service is authoriz.ed to deposit the payments

on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,

upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States

Attorney's Office is authorized to conduct any discovery needed to identify, locate or dispose of

forfeitable property, including depositions, interrogatories, requests for production of docmnents

and the issuance of subpoenas.

               7.      This Court shall retain jurisdiction to enforce this Consent Preliminary

Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.

               8.      The Clerk ofthe Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chie:C Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.



                    [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
               9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By.   ~~o~/4
       N egar Tekeei
       Assistant United States Attorneys
       One St. Andrew's Plaza.
       New York, NY 10007
       (212) 637-2297 / 2482




                                                                    DATE

                                                                   1£Jif</1

SO ORDERED:



HONORABLE~~                                                         DATE
                                                                         ,J/;c., Ir I
                                                                                I

UNITED STATES DISTRICT JUDGE
